EXHIBIT A
                IN THE CIRCUIT COURT OF COOK COUNTY,lUUINOIS
                    COUNTY DEPARTMENT,CHANCERY DIVISION

    DAVID A. CHAVEZ, Individually and on
    behalf of all others similarly situated.

                         Plaintiffs,                   Case No. 19 CH 2538


                    V.                                 Judge Moshe Jacobius

    TEMPERATURE EQUIPMENT CORP.,

                          Defendant.


                          MEMORANDUM OPINION AND O^ER


         This matter comes before the Court on Defendant’s Motion to Dismiss P aintiffs


Complaint under 735 ILCS 5/2-619.1.‫ ؛‬The Court has reviewed the foregoing Motion, Plaintiffs

Response, and Defendant’s Reply in Support. The Court has also reviewed the relevant statutory

and case law.


I,       BACKGROUND


         Plaintiff, David Chavez, began working for Defendant in June of 2012. (Complaint, ใ 18.)

During the course of Plaintiffs “onboarding process,” Defendant required Plaintiff to place his

fingers on a fingerprint scanner, at which point Defendant scanned and collected, and stored in an

electronic database, digital copies of Plaintiffs fingerprints. {Id. at ٩ 19.) Plaintiff worked for

Defendant until March of 2017. {Id. at ใ 20.) Plaintiff alleges that, during his employment tenure‫؛‬

Plaintiff was required to place his finger on a fingerprint scanner, which scanned, collected, and

stored his fingerprint each time he “clocked” in and out as part of the timekeeping system. {Id.)



1
  Also before the Court is Plaintiffs Motion to Disclose Newly Issued Case as Supplemental Authority.
Plaintiff seeks to disclose as supplemental authority the July 31,2019, Memorandum Opinion and Order
issued by Judge Neil Cohen in Robertson V. HostmarkHospitality Grp., Case No. 2018-CH-5194, 2019,111.
Cir. LEXIS 119 (Cir. Ct. Cook Cty. July 31,2019). The Court is aware of Judge Colien’s well-considered
opinion and finds it persuasive.
Defendant’s fingerprint-matching technology would compare Plaintiffs scanned fingerprint

against the fingerprint previously stored in Defendant’s “finge^rint database,” and then grant

Plaintiff access to Defendant’s facility in order to begin work. {Id.)

        According to Plaintiff, Plaintiff never consented, agreed or gave permission to Defendant

for the collection or storage of his biometric data. {Id. at ٩ 21.) Defendant never provided Plaintiff

with the requisite statutory disclosures or an opportunity to prohibit or prevent the collection‫؛‬

storage, or use of his biometric identifiers or biometric information. {Id. at ใ 23.) Defendant

additionally failed to provide Plaintiff with a retention schedule and/or guidelines for permanently

destroying his biometric identifiers and biometric information. {Id. at ٩ 25.)

        Plaintiff filed his two-count Class Action Complaint on February 26, 2019. In Count I,

Plaintiff alleges:

    ٠   Defendant systematically collected, used, and stored Plaintiff s and the Class members’
        biometric identifiers and/or biometric information without first obtaining the written
        release required by 740 ILCS 14/15(b)(3).

    «   Upon information and belief. Defendant disclosed Plaintiffs and the Class’ biometric
        identifiers and biometric information to at least one third-party vendor.

    ٠   Defendant failed to properly inform Plaintiff or the Class in writing that their biometric
        identifiers and/or biometric information were being collected, stored, or otherwise
        obtained, nor did Defendant inform Plaintiff or the Class members in witing of the specific
        purpose and length of term for which their biometric identifiers and/or biometric
        information was being collected, stored, and used, as required by 740 ILCS 14/15(b)(l)-
        (2).

    «   Defendant does not publicly provide a retention schedule or guidelines for permanently
        destroying the biometric identifiers and/or biometric information of Plaintiff or the Class
        members, as required by BIPA.

    «   Upon information and belief. Defendant lacks retention schedules and guidelines for
        pemanently destroying Plaintiffs and the Class’ biometric data and has not and will not
        destroy Plaintiffs or the Class’ biometric data when the initial purpose for collCcting or
        obtaining such data has been satisfied or within three years of personnel’s last intCractions
        with the company.

                                                                                            ‫ا‬


                                                  2
(Complaint,ฬ 38, 39, 40, 41, 42.) Plaintiff alleges each instance in which Defendant collected.

stored, used, or otherwise obtained Plaintiffs and/or the Class’ biometric identifiers and biometric

information as described in the Complaint constitutes a separate violation of BIPA. {Id. at ใ 44.)

        In Count II, Plaintiff brings a claim for negligence. Plaintiff alleges that Defendant owed

Plaintiff and the Class a duty of reasonable care in the collection and use of Plaintiffs and the

Class’ biometric data. {Id. at ใ 47.) Plaintiff firrther alleges that Defendant owed Plaintiff and the

Class “a heightened duty—under which it assumed a duty to act carefirlly and not put Plaintiff and

the Class at undue risk of harm—because of the relationship of the parties.'            {Id. at ใ 48.)

According to Plaintiff, Defendant breached its duties by:

    ٠   Failing to implement reasonable procedural safeguards around the collection and use of
        Plaintiffs and the Class’ biometric identifiers and biometric infomation.


    «   Failing to properly inform Plaintiff and the Class in writing of the specific purpose or length
        for which their fingerprint information was being collected, stored, and used.

    «   Failing to provide a pubhcly available retention schedule and guidelines for permanently
        destroying Plaintiffs and the Class’ fingerprint data.

{Id. at ฬ 49, 50, 51, 52.) Plaintiff further claims that Defendant has not destroyed and will not

destroy Plaintiffs or the Class’ biometric data when the initial purpose for collecting or obtaining

such data has been satisfied within three years of individuals’ last interactions with the company.

{Id. at ใ 52.) Plaintiff alleges that these violations “have raised a material risk that Plaintiff and

the Class’ biometric data will be unlawfully accessed by third parties,” and that “Defendant’s

breach of its duties proximately caused and continues to cause an invasion of Plaintiffs and the

Class’ privacy.” {Id. at ฬ 53, 54.) Plaintifftherefore seeks a declaration that Defendant’s conduct

constitutes negligence.

        For both counts. Plaintiff seeks to represent all “individuals who, while residing in the State

of Illinois, had their fingerprints collected, captured, received, or otherwise obtained, and/or

                                                   3
                                                                                              ‫ا‬




stored” by Defendant. Defendants now move to dismiss Count I of Plaintiffs Complaint pursuant

to section 2-619 because it is barred by a one-year statute of limitations for privacy claims.
Defendants also move to dismiss Count II of Plaintiffs Complaint pursuant to sectiOn
                                                                                   ‫ا‬
                                                                                     2-615
                                                                                              ‫ا‬

because it is duplicative of Count I because it arises out of the same operative facts apd seeks

recovery for the same alleged wrongftrl conduct.

II.    LEGAL STANDARD


        Section 2-615 of the Illinois Code of Civil Procedure (the “Code”) allows a defendant to

challenge the legal sufficiency of a complaint. Turner V. Mem 7 Med. Ctr., 233 111. 2d ^94, 499

(2009). A motion to dismiss under Section 2-615 does not raise affirmative defenses; rather, it

only alleges defects on the face of the complaint. Id. The question presented by such a motion is

whether the well-pleaded facts, and all reasonable inferences that may be drawn therefrom, when

taken as true and in a light most favorable to the plaintiff, sufficiently state a cause of action upon

which relief can be granted. Marshall V. Burger King Corp., 222 111. 2d 422, 429 (2006).' Thus, a

cause of action should not be dismissed on the pleadings unless it is clearly apparent no set of facts

can be proven that would entitle the plaintiff to recover. Id.

        However, Illinois is a fact-pleading jurisdiction. Id. While this does not require the

plaintiff to set forth evidence in the complaint, it does demand the plaintiff allege facts sufficient

to bring a claim within a legally recognized cause of action. Id. at 499-500. A plaintiff may not
                                                                                              \

rely on mere conclusions of law or fact unsupported by specific factual allegations. P?0h-Bah
Enters. V. Cty. ofCook, 232 111. 2d 463, 473 (2009).

        A Section 2-619 motion affords a ‘“means of obtaining . . .a summary disposition of issues

of law or of easily proved issues of fact.     Smith V. Waukegan Park Dist., 231 111. 2d 111, 120

(2008) {quoting Kedzie & 103rd Currency Exch. V. Hodge, 156 111. 2d 112, 115 (1993)). Under



                                                   4
                                                                                               ‫ا‬




                                                                                               ‫ا‬
                                                                                               I
this section, a motion to dismiss admits the legal sufficiency of the complaint, but it raises any of

nine enumerated defenses which act to defeat the action. Neppl V. Murphy, 316 111. App,            3d 581


584 (1st Dist. 2000); Jones V. Lazerson, 203 111. App. 3d 829, 835 (5th Dist. 1990).

       In ruling on a Section 2-619 motion, the court must interpret “all pleadings and supporting

documents in the light most favorable to the nonmoving party.” Hubble V. BiState Dev. Agency,

238 111. 2d 262, 267 (2010); Borowiec V. Gateway 2000, Inc., 209 111. 2d 376, 383 (2004). If the

grounds for dismissal or the elements of the defense do not appear on the face of the complaint.

the party seeking dismissal must file an affidavit in support of the motion. Jordan V. Knafel, 355

111. App. 3d 534, 544 (1st Dist. 2005). If facts set forth in an affidavit supporting a Motion to

dismiss are not contradicted by a counter-affidavit, they will be taken as true “notwithstanding

contrary unsupported allegations in the Petitioner’s pleadings.” Prpeller V. Cohen, 282 ¡111. App.

3d 899, 907 (1st Dist. 1996). While Section 2-619 allows for the dismissal of a complaipt on the

basis of issues of law or easily proved issues of fact, disputed questions of fact are reserved for

trial proceedings, if necessary. Advocate Health & Hasps. Corp. V. Bank One, Ν.Α., 348 111. App

3d 755, 759 (1st Dist. 2004).

III.    DISCUSSION


        A.      Count I: Violations of the Biometric Information Privacy Act

        In 2008, Illinois enacted the Biometric Information Privacy Act, 740 ILCS 14/1 et seq.

(“BIPA” or the “Act”), to help regulate “the collection, use, safeguarding, handling. storage.

retention, and destruction of biometric identifiers and information.          Id. ‫)ةؤ‬,‫اج‬٠    'Biometric


identifier” includes “a retina or iris scan, fingei^rint, voiceprint, or scan of hand or face geometry.

Id. § 10.    'Biometric information” means “any information, regardless of how it is capPrred,




                                                   5
converted, stored, or shared, based on an individual’s biometric identifier used to identify an

individual.” Id.


       Section 15 of BIPA imposes on private entities, like Defendant, obligations regarding the

collection, retention, disclosure, and destruction of biometric identifiers and biometric

information, including (1) obtaining consent from individuals if the company intends to collect‫؛‬

store, or disclose their personal biometric identifiers, (11) inform the individuals in writing of the

specific purpose and length of term for which a biometric Identifier or biometric information is

being collected, stored, and used, (ill) destroying biometric identifiers in a timely manner‫ ؛‬and (iv)

securely storing biometric identifiers. Id. §15. The Act provides a private right of action that

permits a prevailing party to recover damages of $ 1,000 (or actual damages if greater) for negligent

violation of the Act and $5,000 (or actual damages if greater) for intentional or reckless violations.

attorneys’ fees, costs, and expenses, and injunctive relief, if appropriate. Id. § 20.

        The Act, however, does not expressly provide for a statute of limitations. Here, Defendant

argues that the one-year statute of limitations for invasion of privacy claims should apply to BIPA

“because it is a privacy statute that attempts to regulate the disclosure or potential disclosure of

biometric infomation.” (MTD, at3.) $ection 13-201 of the Code provides, “[a]ctions for slander‫؛‬

libel or for publication of matter violating the right of privacy, shall be commenced within one

year next after the cause of action accrued.” 735 ILC$ 5/13-201. Plaintiff argues that Section 13-

201 applies only to privacy claims involving a publication element.

        Statutes of limitation “discourage the presentation of stale claims and . . . encourage

diligence in the bringing of actions.” Sundance Homes, Inc. V. County of ٥’،، Page, 195 111. 2d 257,

265-66 (2001). They “represent society’s recognition that predictability and finality are desirable.

indeed Indispensable, elements of the orderly administration of justice.” Id. at 266. The Illinois



                                                   6
Supreme Court has held that “‘[t]he determination of the applicable 'stahrte of limitations is

governed by the type of injury at issue, irrespective of the pleader’s designation of the nature of

the action.   Travelers Casualty & Surety Co. V. Bowman, 229 111. 2d 461, 466 (2008)(quoting

Armstrong V. Guigler, 174 111. 2d 281, 286 (1996)). It is the nature of the plaintiffs injury rather

than the nahrre of the facts from which the claim arises which should determine what limitations


period should apply. Travelers,229 111. 2d at 466. “To determine the true character of a plaintiffs

cause of action .. . ‘[t]he focus of the inquiry is on the nature of the liability and not on the nature

of the relief sought.’” Id. at 467 (quoting Armstrong, 174 111. 2d at 291).

        Section 20 of BIPA grants any person aggrieved by a violation of BIPA a right of action.

740 ILCS 14/20. The true nature of any potential liability, then, stems from alleged violations of

the BIPA statute. While Plaintiff alleges that his privacy rights were violated, this is clearly an

action for a violation ofthe BIPA statute and not an action for slander, libel, or for the publication

of matter violating the right to privacy. Travelers, 229 111. 2d at 466; 735 ITCS 5/13-201. Even

assuming arguendo that Section 20 of BIPA created an action for violating a right of privacy In

one’s biometric data, the plain and unambiguous language of Section 13-201 makes it clear that it

applies to actions for publication of matter violating the right of privacy. 735 ITCS 5/13-201.

Publication is not a necessary element for a person to be aggrieved by a violation of BIPA. 740

ILCS 14/20. True, sections 15(d) and (e) require some form of disclosure or “publication” to

establish a violation. But no such disclosure or “publication” is required to state a claim under

sections 15(a) and (b). That BIPA protects privacy rights does not bring it within the confines of

the one-year statute of limitations period that applies only when information is “published,” and

Defendants have not cited any legal authority to justify the application of Section 13-201 to alleged

violations ofthese other sections of BIPA. Moreover, different statutes oflimitations for different



                                                   7
sections of BIPA would lead to absurd results. Section 13-201 does not apply to Plaintiffs BIPA

claim.


         Although not argued for by Defendant, the Court also finds that the two-year statute of

limitations set forth in Section 13-202 does not apply to BIPA claims. Section 13-202 provides

that “Actions for... a statutory penalty ... shall be commenced within 2 years next after the cause

of action accrued . . . .” 735 ILCS 5/13-202. A statutory penalty is penal in nature if it “(1)

imposefs] automatic liability for a violation of its terms;(2) set‫؛‬s] forth a predetermined amount

of damages; and (3) impose‫؛‬s] damages without regard to the actual damages suffered by the

plaintiff.” Landis V. Marc Realty, LLC, 235 111. 2d 1, 13 (2009) (citation omitted).

         Here, it is clear that BIPA is a remedial statute, not a penal statute. Section 20 of BIPA

does not impose damages without regard to the actual damages suffered by a plaintiff because it

allows a plaintiff to recover the greater of his actual damages or the applicable liquidated damages

amount. 740 ILCS 14/20. Phe fact that a plaintiff may be awarded or seeks only liquidated

damages does not mean Section 20 is penal in nature.

         The Court finds the Illinois Supreme Court’s decision in Standard Mutual Insurance Co.

V. Lay, 2013 If 114617, instructive. There, the court analyzed whether the federal Telephone

Consumer Protection Act (“TCPA”) was remedial or penal. The TCPA allows for private lawsuits

and provides fixed statutory damages: a person can bring “an action to recover for actual monetary

loss from . . .a violation, or to receive $500 in damages for each such violation, whichever is

greater . . . [and] [i]f the court finds that the defendant willfully or knowingly violated this

subsection or the regulations prescribed under this subsection, the court may, in its discretion.

increase the amount of the award to an amount equal to not more than 3 times [that] amount. . . .'

Standard Mutual, 2013 IL 114617, 1 29 (quoting 47 U.$.c. § 227(b)(3)). In holding that the
                                                                                              ‫ا‬

'manifest purpose of the TCPA is remedial and not penal,” the court made three key observations:

(1) Congress enacted the TCPA to address a societal concern-telemarketing abuses ‫) ؛‬2 ) Congress

intended the liquidated damages available under the TCPA to be, at least in part, an incentive for

private parties to enforce the statute; and (3) by providing for treble damages separate from the

$500 liquidated damages. Congress indicated that the liquidated damages served additional goals

than deterrence and punishment and were not designed to be punitive damages. Standard Mutual,

2013 IL 114617, $$31-33.

       Like the TCPA, BIPA is clearly “within the class of remedial statutes which are designed

to grant remedies for the protection of rights, introduce regulation conducive to the public‫ ؛‬good or

cure public evils.” Standard Mutual, 2013 ILI 14617, $31. Indeed, the Illinois legislature enacted

BIPA because it determined that “public welfare, security, and safety ‫؛‬would] be served by

regulating the collection, use, safeguarding, handling, storage, retention, and destruction
                                                                                     ‫ال‬     of

biometric identifiers and information.'    740 ILCS 14/5(g). BIPA’s procedural protections are

'particularly crucial in our digital world because technology now permits the wholesale collection

and storage of an individual’s unique biometric identifiers - identifiers that cannot be changed if

compromised or misused.” Patel V. Facebook, Inc., 290 F. $upp. 3d 948, 954 (N.D. Cal. 2018).

When a private entity disregards BIPA’s procedures, “the right of the individual to maintain her

biometric privacy vanishes into thin air. The precise harm the Illinois legislahire sought to prevent

is then realized.” Id. Thus, by allowing private entities to face liability for violating BIPA, without

requiring an individual to show more than a violation of their statutory rights, “those entities have

the strongest possible incentive to conform to the law and prevent problems before they occur and

cannot be undone.” Rosenbach V. Six Flags Entm’t Corp., 2019 IL 123186, $ 37. Whether Section

20’s liquidated damages provisions are viewed “as a liquidated sum for actual harm, or as an



                                                   9
                                                                                             I




incentive for aggrieved parties to enforce the statute, or both, the [liquidated damages] amount

clearly serves more than purely punitive or deterrent goals.” Standard Mutual, 2013 If 114617, ใ

32. Section 13-202 does not apply to Plaintiffs BIPA claims.

       Section 13-205 of the Code states, “[Α]11 civil actions not otherwise provided for, shall be

commenced within 5 years next after the cause of action accrued.” 735 ILCS 5/13-205. Because

Section 20 does not contain a limiting provision and neither Section 13-201 nor Section 13-202

applies, the Court finds that Section 13-205 provides the applicable statute of limitations for

Section 20: five years. See, e.g., Motague V. George j. London Mem 7 Hosp., 78 111. App. 3d 298,

304 (1st Dist. 1979) (recognizing the general rule that a statutory right of action is a “civil action

not otherwise provided for”); People ex rel. Powles V. Alexander Cty., 310 111. App. 3d 602, 604

(4th Dist. 1941) (“It has been held that where liability results from a statute, an action to enforce

such liability is a ‘civil action not otherwise provided for’”).'

        Finally, whether Plaintiffs claims are barred by the five-year statute of limitations involves

disputed factual issues that cannot be resolved at this stage of the litigation. For example. Plaintiff

alleges that his biometric data was collected and stored during his onboarding process as well as

each time he clocked in or out. It is Plaintiffs position that “each instance in which Defendant
collected, stored, used, or otherwise obtained” Plaintiffs or the Class’ biometric data as described

in the complaint constitutes a separate BIPA violation. Defendant, on the other hand, contends

that the alleged collection and storage of Plaintiffs biometric data, and the alleged failure to

properly warn him about it, occurred when Plaintiff began working for Defendant, in June of 2012.

It is also unclear from Plaintiffs Complaint when Defendant disclosed Plaintiffs’ and the Class’

biometric identifiers and biometric information to a third-party vendor.        More infomation is




                                                   10
required before these disputed factual issues can be resolved. Defendant’s Motion to Dismiss

pursuant to Section 2-619 is denied.

       B.      Count II (Negligence)

       Count II of Plaintiffs Complaint is a claim for negligence wherein he alleges that

Defendant was negligent in its care, collection and use of Plaintiffs biometric data. Without

further explication. Defendant argues that Count II should be dismissed '‘for the same reasons that

Count I fails.” (MTD, at 8.) In its Reply, Defendant additionally states, “٩‫ ؛‬or the same reasons

explained in this brief why the exception to the one year stahrte of limitations for privacy claims-

intrusion upon seclusion_is not present here, the negligence claim’s similarly fail.” (MTD Reply,

at 13.) “Indeed,” Defendant asserts, “[Plaintiff cannot simultaneously assert the intentional tort

of intrusion upon seclusion and negligence.       {Id.) This argument is nonsensical. In Count I,

Plaintiff is not asserting a claim for intrusion upon seclusion, he is asserting a claim under BIPA.

In any event, the Court need not “speculate as to the details of [an] unexplained argument.'

Johnson V. BellwoodSck Dist. 88, 2016 u.s. Dist. LEXIS 82866 ‫س‬.0. 111 . June 27, 2016). It also

declines to conduct legal research in an effort to locate support (to the extent it might exist) for

unsupported legal contentions. See Nelson V. Napolitano, 657 F.3d 586, 590 (N.D. 111. ‫ ؟‬011 ) (a

court is not “obliged to research and construct legal arguments for parties.”).

        Defendant also contends that Count II should be dismissed because it is duplicative of

Count I. Plaintiff responds the negligence claim contains allegations that Defendant failed to

comply with a duty of reasonable care, as well as a heightened duty of are created by the

relationship between the parties, owed to Plaintiff, which is not a required element of BIPA.

        To state a cause of action for negligence, a plaintiff must adequately plead: (!)the existence

of a duty; (2) a breach of that duty; and (3) the breach caused injury to the plaintiff. Cooney V.



                                                  11
Chi. Pub. Schools, 407 111. App. 3d 358, 361 (Ist Dist. 2010). Plaintiff has alleged Defendant has

breached its duty under BIPA to exercise reasonable care in the collection and use of his biometric

data by, inter alia, “failing to implement reasonable procedural safeguards around the collection

and use of’ Plaintiffs biometric data. (Complaint, ใ 49.)

       In Dixon V. Washington & Jane Smith Cmty., a federal district court denied a motion to

dismiss the plaintiffs negligence claim, finding that the plaintiff had sufficiently stated a cause of

action for negligence in addition to a BIPA claim by alleging that the defendants had “breached

their duty under BIPA to exercise reasonable care in the collection and use of her biometric data

‘by failing to implement reasonable procedural safeguards around the collection and use of. . .

[her] biometric identifiers and biometric information.’” 2018 u.s. Dist. LEXIS 90344, *44(N.D.

111. May 31, 2018). The plaintiff fiirther alleged that this breach proximately caused a violation of

her privacy rights, which the court concluded was “a concrete and actual injury.” Id. The plaintiff.

therefore, had “alleged all the elements of a common law negligence claim: the existence of a

statutorily-created duty, a breach of that duty, and an actual injury that was proximately caused by

that breach.” Id.


       The Dixon court, however, did not address whether the plaintiffs negligence claim was

duplicative of her BIPA claim. Here, it is clear from Plaintiffs allegations that his negligence

cause of action is founded upon the same facts as his BIPA claim. The allegations in Count II are

duplicative of Plaintiffs BIPA allegations and do not arise from any negligent conduct or actions

that are independent of Defendant’s purported BIPA violations. Additionally, Plaintiff does not

plead Count II in the alternative. Simply put. Plaintiff is attempting to recast a claim for a statutory

violation as a negligence claim. Because Plaintiffs claim of negligence is inextricably linked to

his BIPA claim such that there are no allegations supporting an independent basis for a negligence



                                                  12
cause of action apart from the BIPA violations themselves. Count II is merely duplicative of Count

I and must be dismissed. See, e.g., DeGeer V. Gillis, 707 F. Supp. 2d 784, 795-96(N.D. 111. 2010)

(collecting cases applying the “well-settled” principle “that duplicative counts in a complaint may

be properly dismissed”); Neade V. Portes, 193 111. 2d 433, 445 (2000)(“While pleading in the

alternative is generally permitted . . . duplicate claims are not permitted in the same complaint.”)

(citation omitted). Count II of Plaintiffs Complaint is dismissed without prejudice.

IV.    CONCLUSION


       For the foregoing reasons, IT IS HEREBY ORDERED:

       (1) Defendant’s Motion to Dismiss Plaintiffs Complaint pursuant to 735 ILCS 5/2-619 is
           DENIED;

       (2) Defendant’s Motion to Dismiss Plaintiffs Complaint pursuant to 735 ILCS 5/2-615 is
           GRANTED. Count II of Plaintiffs Complaint is dismissed without prejudice;

       (3) Plaintiff shall file his First Amended Complaint within twenty-eight(28) days, should
           he choose to do so;

       (4) This matter is set for a status hearing on                               at 10:00 AM In
           Courtroom 2403.




                                                        ENTERED: JUDi
                                                                           ‫!جاه‬1‫|ل‬          1556
                                                                                1', 2019
                                                                   clẽr



                                                        Judge Moshe Jacobius     No. 1556




                                                 13
